        Case 1:17-cv-01789-DLC Document 525 Filed 11/06/19 Page 1 of 16



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


 SECURITIES AND EXCHANGE
 COMMISSION,

                               Plaintiff,

                       v.                           CASE NO. 17-CV-1789 (DLC)

 AVALON FA LTD, NATHAN FAYYER,
 and SERGEY PUSTELNIK,

                               Defendants.


             PLAINTIFF’S COMMENTS ON COURT’S NOVEMBER 5, 2019
                            DRAFT JURY CHARGE

       Plaintiff Securities and Exchange Commission (“SEC”) respectfully submits the

following comments for the Court’s consideration and discussion with the parties at the

November 6, 2019 charging conference. The SEC may also offer additional comments on the

draft jury charge and draft verdict form at the charging conference.


Dated: November 6, 2019                              Respectfully submitted,

                                                     /s/ Olivia S. Choe
                                                     David J. Gottesman
                                                     Olivia S. Choe
                                                     Sarah S. Nilson
                                                     U.S. Securities and Exchange Commission
                                                     100 F Street N.E.
                                                     Washington, D.C. 20549
                                                     Tel.: (202) 551-4881 (Choe)
                                                     Fax: (202) 772-9292
                                                     Email: choeo@sec.gov

                                                     Counsel for Plaintiff
     Case 1:17-cv-01789-DLC Document 525 Filed 11/06/19 Page 2 of 16



                               Pages 4-5

                              The Parties

     The plaintiff in this case is the United States Securities and

Exchange Commission, also called the SEC. The SEC is an agency of

the federal government that regulates the securities industry. The

SEC has authority to enforce the federal securities laws by

bringing civil lawsuits.

     The SEC filed this lawsuit against five defendants. Two of

those defendants -- Samuel Lek and Lek Securities Corporation --

have reached agreements with the SEC to resolve the claims against

them. The other three defendants named in the SEC’s lawsuit are

Avalon FA Ltd, which I will call Avalon, Nathan Fayyer and Sergey

Pustelnik. It is the SEC’s claims against these three defendants

that are being tried before you. In reaching a verdict you must

bear in mind that each of the claims against each of the defendants

is to be considered separately. Your verdict must be reached solely

on the evidence or lack of evidence presented against each

defendant, without regard to the liability of the other defendants.

     The SEC is entitled to no greater and no lesser consideration

than any other party simply because it is an agency of the federal

government. You may not draw any inference against Avalon, Fayyer,

or Pustelnik because Samuel Lek and Lek Securities Corporation

decided to reach an agreement with the SEC to resolve the claims

against them. You should not speculate as to the terms of that

agreement.

                                    2
     Case 1:17-cv-01789-DLC Document 525 Filed 11/06/19 Page 3 of 16



                              Pages 15-16

        Section 10(b) Element 1: Manipulative Act or Device

     The word “manipulation” is a term of art when used in

connection with the securities markets. Manipulation occurs when a

person engages in market activity aimed to deceive investors about

how other market participants have valued a security. Manipulation

refers to intentional or willful conduct designed to deceive or

defraud investors by controlling or artificially affecting the

price of securities. Because market participants ordinarily assume

that the price at which they purchase or sell securities is

determined by the natural interplay of supply and demand, an act is

manipulative if it sends a false pricing signal to the market or

creates a false impression of supply and demand. For example,

trading engineered to stimulate demand for a stock can be

manipulative by misleading investors into believing that the market

has discovered some positive news about the value of a security

even though no such positive news exists.

     When determining if the defendant you are considering has

engaged in a manipulative act or device, it is important to

remember that the Exchange Act was intended to promote transparency

and to prevent practices that impair the function of the stock

markets. In a properly functioning stock market, investors should

be able to buy and sell securities at prices that reflect

undistorted estimates of the underlying economic value of the

securities traded. Any act, scheme, or device intended to

                                    3
     Case 1:17-cv-01789-DLC Document 525 Filed 11/06/19 Page 4 of 16



artificially impact the price of a security is a manipulative act

or device under the Exchange Act.

     A manipulative act or device does not need to be successful in

order to violate the federal securities laws. Similarly, a course

of conduct can be manipulative even if it is novel. An act can be

manipulative even if it is conducted on the open market or through

ordinary market activity, such as placing an order to buy or sell a

security or by actually buying or selling a security. In some

cases, a defendant’s “scienter,” that is, a defendant’s intent to

manipulate the securities market, is all that distinguishes

legitimate trading from manipulative trading. Similarly, in some

cases, the determination of whether an act activity is manipulative

can only be made by placing the activity in context and considering

looking for whether it is part of a pattern of trading activity.

What matters is whether the defendant intended to inject a false

pricing signal into the market or to mislead investors by

artificially affecting market activity.




                                    4
     Case 1:17-cv-01789-DLC Document 525 Filed 11/06/19 Page 5 of 16




                              Pages 19-20

                  Section 10(b) Element 4: Scienter

     The word “scienter” refers to a particular state of mind. It

is an intent to deceive, manipulate, or defraud. It refers to

intentional or willful conduct designed to deceive or defraud

investors by controlling or artificially affecting the price of

securities. Scienter includes both knowing and intentional

misconduct, as well as conduct showing a reckless disregard for the

truth. Conduct is reckless if it is highly unreasonable and

represents an extreme departure from the standards of ordinary

care. A conscious purpose to avoid learning the truth is an extreme

departure from the standards of ordinary care. If you find that a

defendant failed to review information that it had a duty to

monitor or that he ignored reports or obvious signs of securities

manipulation, you may find that the defendant was reckless. You may

find that personal financial gain weighs heavily in favor of a

finding of scienter. On the other hand, mere negligence is not

sufficient to support a finding of scienter.

     You should consider any evidence that a defendant acted in

good faith in making your determination of whether the defendant

acted with scienter. A person acting in good faith lacks scienter.

A good faith belief, however, is not a blind faith belief. The

defendants do not have the burden to establish that they acted in

good faith.   The burden is on the SEC to establish that the


                                    5
     Case 1:17-cv-01789-DLC Document 525 Filed 11/06/19 Page 6 of 16



defendants acted with scienter.    If the SEC proves that the

defendants acted with scienter, that means it has proven that the

defendants did not act in good faith.

     Many facts, such as a person’s state of mind, can only rarely

be proved by direct evidence. Circumstantial evidence of a person’s

state of mind is of no less value than direct evidence.




                                    6
     Case 1:17-cv-01789-DLC Document 525 Filed 11/06/19 Page 7 of 16



                                Page 30

Section 9(a)(2) Element 2: Creating Actual or Apparent Trading in a
     Security, or Raising or Depressing the Price of a Security

     Like the other securities laws at issue in this case, Section

9(a)(2) of the Exchange Act is designed to create securities

markets where prices are based on the free and honest balancing of

supply and demand. Section 9(a)(2) does not prohibit all

transactions that tend to raise or lower the price of a security or

that cause other investors to trade in a security. Rather, it

outlaws any series of transactions used to deceive the public into

believing that activity in a security is the reflection of a

genuine supply or demand, when instead it is a mirage. The essence

of a violation of Rule 9(a)(2) is the creation of a false

impression of supply and demand. You should use the definition of

manipulation that I have already given you.

     To find that a defendant violated Section 9(a)(2) you must

find that the series of transactions that the defendant directly or

indirectly effected, whether alone or with others, either created

actual or apparent active trading in the security, or raised or

depressed the price of the security. If you find that the defendant

directly or indirect effected a series of transactions, you must be

unanimous as to which of these occurred, or that both occurred as

to whether the series of transactions (1) created actual or

apparent trading in a security, or (2) raised or depressed the

price of the security, or (3) did both.


                                    7
         Case 1:17-cv-01789-DLC Document 525 Filed 11/06/19 Page 8 of 16



                                     Page 35

              Section 20(e) Element 3: Substantial Assistance

        To satisfy the substantial assistance component of aiding and

abetting liability, the SEC must show that the defendant in some

way associated himself with the activity that constituted a

violation of the Exchange Act, that he participated in it as

something he wished to bring about, and that he sought by his

action to make it succeed. A defendant may substantially assist in

a violation of the Exchange Act either by undertaking some

affirmative action or by failing to act when otherwise required to

do so if the inaction was intended to aid the violation or was in

conscious and reckless violation of a duty to act.1 The SEC does not

need to prove that the defendant directly or indirectly caused the

activity that constitutes the violation of the Exchange Act.

        The degree of substantial assistance that the SEC must show

depends on the degree of the defendant’s knowledge or recklessness.

If you find that the defendant had actual knowledge that his co-

defendant was engaged in activity in violation of the Exchange Act,

the easier you may find it to conclude that the defendant’s action

or inaction provided substantial assistance. The reverse is true as

well.

        A person may commit his own violation of the securities laws

and also substantially assist others in violating those laws. Thus,




1   See Armstrong v. McAlpin, 699 F.2d 79, 91 (2d Cir. 1983).

                                        8
     Case 1:17-cv-01789-DLC Document 525 Filed 11/06/19 Page 9 of 16



one person can be found to have both primary and secondary

liability under the securities laws.




                                    9
     Case 1:17-cv-01789-DLC Document 525 Filed 11/06/19 Page 10 of 16



                              Pages 41-42

                 Section 20(a) Element 3: Good Faith

     To establish good faith, the defendant must prove that he

exercised due care in his supervision of the violator’s activities.

He must show that he maintained and enforced a reasonable and

proper system of supervision and internal controls and that

reliance on that system was reasonable under the circumstances in

light of all of the facts the defendant knew or should have known.

     A proper system of supervision and internal controls reflects

a bona fide, genuine, and diligent effort to enforce compliance

with the securities laws and to detect failures to comply. The

system of controls may not be simply cosmetic. When evaluating a

defendant’s claim of good faith, you should consider whether the

defendant did enough to prevent the violation in light of what he

could have done under the circumstances.

     If a defendant relied on another person or entity to operate a

system of supervision and controls on his behalf, then to

demonstrate his good faith the defendant must show each of the

following: that the system on which he relied was a reasonable and

proper system, as I have just described those requirements to you;

that his reliance on that system was reasonable in light of all the

facts that the defendant knew or should have known; and that the

defendant actually believed that a proper system of supervision and

internal controls was being maintained and enforced to prevent a

violation of the securities laws.

                                    10
     Case 1:17-cv-01789-DLC Document 525 Filed 11/06/19 Page 11 of 16



                                 Page 43

                   Section 20(a) Element 3: Induce

     To prevail on his defense, a defendant may not induce a

violation of the Exchange Act through either his action or

inaction. To show that the defendant did not induce the controlled

person’s violation, the defendant must prove by a preponderance of

the evidence that the defendant’s action or inaction did not

contribute to or otherwise bring about the violation. Ask

yourselves, was the defendant negligent or reckless in failing to

do what he could have done to prevent the violation? I have already

instructed you as to the definitions of negligence and

recklessness. You must apply those definitions here.




                                    11
     Case 1:17-cv-01789-DLC Document 525 Filed 11/06/19 Page 12 of 16



                              Pages 47-49

                       Credibility of Witnesses

     Now for the important subject of evaluating testimony. How do

you evaluate the credibility or believability of the witnesses? The

answer is that you use your plain common sense. Common sense is

your greatest asset as a juror. You should ask yourselves, did the

witness impress you as honest, open, and candid? Or did the witness

appear evasive or as though the witness were trying to hide

something? How responsive was the witness to the questions asked on

direct examination and on cross-examination?

     If you find that a witness is intentionally telling a

falsehood, that is always a matter of importance that you should

weigh carefully. If you find that any witness has lied under oath

at this trial, you should view the testimony of such a witness

cautiously and weigh it with great care. It is, however, for you to

decide how much of the witness’s testimony, if any, you wish to

believe. Few people recall every detail of every event precisely

the same way. A witness may be inaccurate, contradictory, or even

untruthful in some respects and yet entirely believable and

truthful in other respects. It is for you to determine whether such

inconsistencies are significant or inconsequential, and whether to

accept or reject all or to accept some and reject the balance of

the testimony of any witness.

     In evaluating the credibility of the witnesses, you should

take into account any evidence that a witness may benefit or suffer

                                    12
     Case 1:17-cv-01789-DLC Document 525 Filed 11/06/19 Page 13 of 16



in some way from the outcome of the case. Such interest in the

outcome creates a motive to testify falsely and may sway a witness

to testify in a way that advances his own interests. Therefore, if

you find that any witness whose testimony you are considering has

an interest in the outcome of this trial, then you should bear that

factor in mind when evaluating the credibility of the testimony,

and accept it with great care.

     On some occasions during this trial, witnesses were asked to

explain an apparent inconsistency between testimony offered at this

trial and previous statements made by the witness. It is for you to

determine whether a prior statement was inconsistent, and if so,

how much (if any) weight to give to an inconsistent statement in

assessing the witness’s credibility at trial. You may consider

evidence of a party’s prior inconsistent statement for whatever

light you find it sheds on the issues in this case. You may

consider evidence of a non-party’s prior inconsistent statement

only to the extent it bears on the credibility of that witness,

unless the previous statement consists of sworn testimony, in which

case you may consider it for whatever light you find it sheds on

the issues in this case.

     False exculpatory statements may be circumstantial evidence of

a defendant’s consciousness of their liability.      Similarly, the

failure to produce relevant documents in response to a subpoena may




                                    13
      Case 1:17-cv-01789-DLC Document 525 Filed 11/06/19 Page 14 of 16



be circumstantial evidence of consciousness of liability.2          It is up

to you to decide if the defendants made false exculpatory

statements or failed to produce documents, and it is up to you, the

jury, to decide what if any significance to give to such evidence.

      There is no magic formula by which you can evaluate testimony.

You bring to this courtroom all your experience. You determine for

yourselves in many circumstances the reliability of statements that

are made by others to you and upon which you are asked to rely and

act. You may use the same tests here that you use in your everyday

lives. Among the factors you may consider are the witness’s

intelligence; the ability and opportunity the witness had to see,

hear, or know about the things that the witness testified about;

the witness’s memory; any interest, bias, or prejudice the witness

may have; the manner of the witness while testifying; and the

reasonableness of the witness’s testimony in light of all the

evidence in the case.




2 Harrington v. Sharff, 305 F.2d 333, 338 (2d Cir. 1962) (leaving the scene

was evidence of consciousness of liability); United States v. Mastropieri,
685 F.2d 776, 790 (2d Cir. 1982) (“There can be no doubt that an attempt to
suppress material records permits an inference of consciousness of guilt and
therefore of guilt itself.”); see also United States v. Bein, 728 F.2d 107,
114-15 (2d Cir. 1984) (evidence of consciousness of guilt admissible under
Fed. R. Evid. 404(b) if more probative than prejudicial); United States v.
Pyle, 47 F. App’x 43, 44-45 (2d Cir. 2002) (evidence that defendant had
failed to comply with subpoena to provide handwriting exemplars properly
admitted as evidence of consciousness of guilt where “[k]knowledge was an
element of the charged crime that the government had the burden of proving at
trial”)

                                      14
     Case 1:17-cv-01789-DLC Document 525 Filed 11/06/19 Page 15 of 16



                                 Page 55

       Independent Obligation to Comply with Securities Laws

     Every person has a duty to obey the law. You have heard

reference to the fact that Lek Securities Corporation was the

broker-dealer for many of the transactions at issue in this case,

and that Lek Securities Corporation had its own obligations under

the federal securities laws. One person’s obligation to comply with

the law does not release another person from his own independent

obligation to follow the law. If you find that a defendant on trial

before you violated the law, according to the instructions I have

given you, then it is no defense that others Lek Securities

Corporation failed in its their own separate obligations to comply

with the law.




                                    15
     Case 1:17-cv-01789-DLC Document 525 Filed 11/06/19 Page 16 of 16



  Page 56 [see addition to Credibility of Witnesses instruction]


                      Consciousness of Liability

     The SEC claims that certain statements by Sergey Pustelnik and

Nathan Fayyer in which they attempted to exonerate or exculpate

themselves are false. False exculpatory statements are

circumstantial evidence of a defendant’s consciousness of their

liability and have independent probative value. If you find that a

defendant gave a false statement in order to divert suspicion from

himself, you may, but are not required to, infer that the defendant

believed that he was liable. Similarly, the failure to produce

relevant documents in response to a subpoena is also circumstantial

evidence of a defendant’s consciousness of liability. If you find

that a defendant failed to produce certain documents to the SEC in

order to divert suspicion from himself, you may, but are not

required to, infer that the defendant believed he had violated the

law. Whether or not such evidence shows that the defendant believed

that he was liable, and the significance, if any, to be attached to

any such evidence, are matters for you, the jury, to decide.




                                    16
